Citation Nr: 9903177	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  93-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for the residuals of 
exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to September 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1991 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania that denied the veteran's claims for service 
connection for asbestosis, a left leg disorder, and the 
residuals of exposure to ionizing radiation.  A notice of 
disagreement was received in November 1991.  A statement of 
the case was issued in February 1992.  A substantive appeal 
was received from the veteran in March 1992.  A hearing was 
held before a member of the Board at the RO in November 1992.  
In June 1993, the Board remanded this matter for further 
development.  

The Board notes that in November 1996, the veteran submitted 
a claim for entitlement to service connection for a 
gastrointestinal disorder.  This is referred to the RO for 
appropriate action.


REMAND

As noted above, in June 1993 this matter was remanded by the 
Board for further development, to include associating with 
the record various VA and private medical records, and for 
the accomplishment of a special pulmonary examination to 
determine whether the veteran has asbestos-related lung 
disease.  Thereafter, the above mentioned claims were to 
again be reviewed by the RO.  From a review of the record, it 
appears that the development requested, including a VA 
examination, has been accomplished.  

However, in a July 1995 rating action, only the claim for 
service connection for asbestosis was re-adjudicated.  The 
claims for service connection for a left leg disorder and the 
residuals of ionizing radiation were mentioned in a 
subsequent supplemental statement of the case also dated in 
July 1995, but it is apparent that evidence related to these 
claims was not reviewed by the RO.  

Furthermore, since July 1995 additional evidence has been 
associated with the record, some of which is relevant to 
these claims currently in appellate status.  However, there 
has been no further RO action on these claims, via the 
issuance of a supplemental statement of the case or 
otherwise.  

In this regard, the Board points out that, pursuant to 
38 C.F.R. §§ 19.37, 20.1304 (c) (1998), any pertinent 
evidence, not previously reviewed, submitted by the veteran 
which is received by the RO prior to the transfer of the 
record to the Board or is accepted by the Board must be 
initially reviewed by the agency of original jurisdiction, 
unless this procedural right is waived by the veteran or his 
representative.  A review of the record does not reveal that 
the veteran waived RO consideration of the evidence received 
subsequent to July 1995.  Under these circumstances the Board 
has no alternative but to refer these records to the RO for 
initial review.

In addition, the Board notes that in a June 1998 rating 
action service connection was denied for a bilateral foot 
condition, bilateral ankle condition, a hand condition due to 
chemical exposure, and bilateral hearing loss.  In July 1998 
a notice of disagreement was filed to this action, so the RO 
should furnish a statement of the case on these issues and 
inform the veteran of the necessity of filing a substantive 
appeal if he wishes to place those issues in appellate 
status.

In light of the foregoing, it is the decision of the Board 
that further development of this claim is in order.  While 
the Board regrets the delay this action may cause to the 
veteran, the Board is compelled to review all pertinent 
evidence which formed the basis for the adverse action taken 
by the RO in this case.  Accordingly, this case is hereby 
remanded for the following actions: 

1.  The RO should obtain any VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The RO should issue a statement of 
the case on the issue of service 
connection for a bilateral hand, foot, 
and ankle disorders and bilateral hearing 
loss.  The appellant should be informed 
of the necessity of filing a substantive 
appeal if he wishes to place those issues 
in appellate status.

3.  The RO should review the veteran's 
claims for entitlement to service 
connection for asbestosis, a left leg 
disorder, and the residuals of exposure 
to ionizing radiation.  In the event the 
decision(s) on those issues remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.

Thereafter, if necessary, the case should be returned to the 
Board after compliance with all appropriate appellate 
procedure.  No action is required of the veteran until he is 
further notified.  The Board intimates no opinion, either 
legal or factual, as to the ultimate outcome of this case 
pending completion of the requested development.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


